Per Curiam:
Defendant appeals as of right from an order granting plaintiffs summary judgment motion on the basis that the governmental benefits set-off provision of Michigan’s no-fault insurance act, MCLA 500.3109(1); MSA 24.13109(1), is unconstitutional. Defendant, plaintiffs insurer, reduced payments due plaintiff by the amount of Social Security survivor’s benefits received by plaintiff.
This case is controlled by Pollock v Frankenmuth Mutual Insurance Co, 79 Mich App 218; 261 NW2d 554 (1977). Pollock involved a set-off for workmen’s compensation benefits. Its reasoning is equally applicable to a set-off for Social Security benefits.
We also note that Richardson v Belcher, 404 US 78; 92 S Ct 254; 30 L Ed 2d 231 (1971), is inapposite, as that case found a rational basis for a Federal set-off statute in the need to preserve state workmen’s compensation programs, a consideration not applicable to the case at bar.
Affirmed. Costs to appellee.